DETAILED ACTION
Response to Amendment
The amendment filed 4/6/2022 has been entered. Claims 1, 4-8, and 10-11 are currently pending in the application. Applicant’s amendments have overcome the outstanding rejections of claims 7-8 and 10 previously set forth in the Non-Final Office Action mailed 1/24/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al (JP2001221126A) in view of Usui (JP2007085245A).
Regarding claim 1, Hirano teaches a pipe section of a common rail line (Figure 1) that is provided for the high-pressure injection of a fluid (Abstract; Paragraphs 0001-0003), wherein the pipe section comprises at least a first pipe (10) and an adapter (20)(Paragraph 0009), wherein the first pipe has a wall (12) and extends at least along an axial direction (Paragraph 0009, Figure 1); wherein the wall (12) has an inner circumferential surface and an outer circumferential surface and encloses a first line (11)(See Figures 1-4); wherein the adapter (20) has a connector piece (21) and a second pipe (22)(Paragraph 0010; Figures 1 and 5); wherein the connector piece extends annularly around the first pipe and is situated on the outer circumferential surface (Paragraph 0010; Figures 1-5); wherein a second line that is formed by the second pipe is fluidically connected to the first line via a first opening (13/14) in the first pipe and a second opening (23) in the connector piece (Paragraphs 0009-0010; Figures 1, 5, and 6). 
The limitation “wherein at least the adapter is manufactured by a metal powder injection molding process” is a product-by-process limitation, and the determination of patentability in an apparatus claim is based on the final product rather than the steps used to make the apparatus.
Nevertheless, Hirano further teaches that at least the adapter (20) is manufactured by a metal powder (See "made of metal" in paragraph 0009, and "the ring member 20 and the connecting member 30 are sintered materials" in paragraph 0011) molding process (Paragraphs 0009, 0011, 0012) which includes injection molding since a preferred molding process is not specified and injection molding is well-known as a very common way to mold the metal powder shape before sintering.
Hirano further teaches that the connector piece of the adapter forms at least a force-fit connection with the outer circumferential surface of the first pipe (Paragraphs 0014-0015 and 0017-0018; Figures 2-5), but does not teach that the adapter and first pipe are also joined together by a form-fit connection.
Usui teaches a pipe section of a common rail line that is provided for the high-pressure injection of a fluid (Figure 7 or 10), wherein the pipe section comprises at least a first pipe (17-1 in Figure 7, or 20-1 in Figure 10) and an adapter (17-2, 17-3, and 17-4 in Figure 7, or 20-2, 20-3, and 20-4 in Figure 10), wherein the adapter is force-fit onto the first pipe for fluid-tight sealing (Figure 7 or 10; Paragraph 0019 or 0022). Usui teaches that the adapter and first pipe are also joined together by a form-fit connection (via 17-2b/c [enclosing a “second opening”] fitting into 17-1c [a “first opening”] in Figure 7, or via 20-2b/c [enclosing a “second opening”] fitting into 20-1c [a “first opening”] in Figure 10), in order to enhance the seal and connecting between the adapter and the first pipe (Figure 7 or 10; Paragraph 0019 or 0022).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hirano, such that the adapter and first pipe are also joined together by a form-fit connection, as suggested and taught by Usui, in order to enhance the seal and connection between the adapter and the first pipe.
Regarding claim 4, the modified pipe section of Hirano discloses the invention of claim 1 as discussed above, and Usui teaches that the form-fit connection is formed by a projection (17-2b/c in Figure 7, or 20-2b/c in Figure 10) on the adapter which encloses the second opening and extends into the first opening (See Figure 7 or 10).
Regarding claim 5, the modified pipe section of Hirano discloses the invention of claim 1 as discussed above, and Hirano teaches that the adapter and the first pipe are connected to one another in a fluid-tight manner via the outer circumferential surface and that the fluid-tight seal is ensured via at least a force-fit connection (Paragraphs 0009-0010; Figures 1, 5, and 6).
Usui teaches that the adapter and first pipe are also joined together by a form-fit connection as an additional seal (via 17-2b/c [enclosing a “second opening”] fitting into 17-1c [a “first opening”] in Figure 7, or via 20-2b/c [enclosing a “second opening”] fitting into 20-1c [a “first opening”] in Figure 10), in order to enhance the seal and connecting between the adapter and the first pipe (Figure 7 or 10; Paragraph 0019 or 0022).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Hirano, such that the adapter and first pipe are also joined together by a form-fit connection as an additional seal, as suggested and taught by Usui, in order to enhance the seal and connection between the adapter and the first pipe.
Regarding claim 6, the modified pipe section of Hirano discloses the invention of claim 1 as discussed above, and Hirano teaches that the first pipe and the adapter are integrally joined together (Paragraphs 0014-0015 and 0017-0018; Figures 2-5). 
The remaining limitation is a product-by-process limitation, and the determination of patentability in an apparatus claim is based on the final product rather than the steps used to make the apparatus.
Nevertheless, Hirano teaches that the adapter (20) and first pipe are manufactured as an assembly by a metal powder (See "made of metal" in paragraph 0009, and "the ring member 20 and the connecting member 30 are sintered materials" in paragraph 0011) molding process (Paragraphs 0009, 0011, 0012) which includes injection molding since a preferred molding process is not specified and injection molding is well-known as a very common way to mold the metal powder shape before sintering.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al (JP2001221126A) in view of Osaki (JPH03275907A).
Regarding claim 11, Hirano teaches a method for manufacturing a pipe section of a common rail line (Figure 1) that is provided for the high-pressure injection of a fluid (Abstract; Paragraphs 0001-0003), comprising the following steps: a) manufacturing the pipe section, having at least a first pipe (10) and an adapter shrink-fit component (20) as a one-piece assembly (Figures 1-5), by a metal powder (See "made of metal" in paragraph 0009, and "the ring member 20 and the connecting member 30 are sintered materials" in paragraph 0011) molding process (Paragraphs 0009, 0011, 0012) which includes injection molding since a preferred molding process is not specified and injection molding is well-known as a very common way to mold the metal powder shape before sintering; wherein the first pipe has a wall (12) and extends at least along an axial direction (Paragraph 0009; Figure 1); wherein the wall has an inner circumferential surface and an outer circumferential surface and encloses a first line (11)(See Figures 1-4); wherein the adapter shrink-fit component (20) has a connector piece (21) and a second pipe (22)(Figures 1 and 5); wherein the connector piece extends annularly around the first pipe (Paragraph 0010; Figures 1, 2, and 5); wherein a second line that is formed by the second pipe (22) is fluidically connected to the first line (11) via a first opening (13/14) in the first pipe and a second opening (23) in the connector piece (See Figures 1, 2, and 5); and wherein the adapter shrink-fit component is shrunk onto the outer circumferential surface of the first pipe, thus forming an at least force-fit connection (Paragraphs 0014-0015 and 0017-0018). 
Hirano does not teach that the powder metal shrink-fit component is sintered after it has been assembled with the first pipe.
Osaki teaches a method for manufacturing a pipe section (Figure 2) of an internal combustion engine (Abstract; Paragraph 0001), comprising a) manufacturing the pipe section (Figure 2), having at least a first pipe (2) and a powder metal one-piece shrink-fit component (1) as a one-piece assembly (See Figure 2), by a metal powder injection molding process; wherein the first pipe has a wall and extends at least along an axial direction (See Figure 1); wherein the wall has an inner circumferential surface and an outer circumferential surface and encloses a first line (See Figure 1); wherein the powder metal one-piece shrink-fit component extends annularly around the first pipe (See Figure 2); and b) sintering the assembly, in order to provide a very strong bond between the one-piece shrink fit component and the first pipe (Abstract; highlighted sections of English translation; Figures 1-2).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hirano, such that the powder metal shrink-fit component is sintered after it has been assembled with the first pipe, as suggested and taught by Osaki, in order to provide a very strong bond between the one-piece shrink fit component and the first pipe.

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument, regarding claim 1, “At a high level, in the invention as claimed in amended independent claim 1, the form-fit connection is established by two parts: the adapter and the first pipe, with the adaptor extending annularly around the first pipe, which is something that respectfully is believed to be missing from the prior art even as combined”, the examiner respectfully submits that Hirano very clearly teaches the adapter (20) and the first pipe (10), with the adaptor extending annularly around the first pipe, in Figures 1-5. 
Additionally, Usui teaches the adapter (combination of 17-2, 17-3, and 17-4 in Figure 7, or combination of 20-2, 20-3, and 20-4 in Figure 10) and the first pipe (17-1 in Figure 7, or 20-1 in Figure 10), with the adaptor extending annularly around the first pipe, in Figure 7 or 10. Applicant’s argument is directed only to Usui (where the teachings of the primary reference appear to be ignored), where 17-2, 17-3, and 17-4 are formed into a single “adapter” unit, and 20-2, 20-3, and 20-4 are formed into a single “adapter” unit, wherein each of these adapters extend annularly around their respective first pipe.
Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further still, it is noted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that “Usui would not reasonably or logically be combined with Hirano” because “it is difficult to understand why a plunger-style contacting mechanism of Usui would be further helpful or how it would be incorporated into a design as in Hirano in which the channel is drilled”, and “That is to say, it is not clear how or why a plunger-style design of Usui would be added to or combined with a drill through design of Hirano”, the examiner respectfully submits that a person having ordinary skill in the art would readily recognize that having the “plunger-style contacting mechanism” clearly provides better sealing than just having the circumferential surfaces of the adapter and first pipe providing the only sealing, as this type of sealing connection (tapered/conical/frustoconical illustrated by Usui) is extremely common in the fuel injection art (and in the arts of fluid conveyance in general) because it provides superior sealing with greater reliability. Further, the change to pre-drilling the holes rather than drilling after is an inconsequential matter to a person having ordinary skill in the art, given the level of competence one of ordinary skill in this art must have to both manufacture and assemble the inventions of either Hirano or Usui. Further, the change from drilling after to drilling before would not affect the functioning of the invention, particularly because the tapered/conical/frustoconical “plunger-style contacting mechanism” would center the pre-drilled holes with respect to each other.
In response to applicant’s arguments that “claim 11 requires in the first step ‘manufacturing the pipe section, having at least a first pipe and an adapter as a one-piece assembly, by a metal powder injection molding process’”, “Hirano involves an entirely different and separate step of using thermal expansion to create a compression fit upon cooling”, and “No joining is required in the claimed method, unlike Hirano and Osaki”, the examiner respectfully submits that the claim does not exclude the extra step disclosed by Hirano. The claim recites “Manufacturing the pipe section, having at least a first pipe and an adapter as a one-piece assembly, by a metal powder injection molding process”. Therefore, as long as the first pipe and adapter are manufactured as a one-piece assembly, and metal powder injection molding was used at some point in the manufacturing process, the limitation is met regardless of extra steps included in the manufacturing process.

Allowable Subject Matter
Claims 7-8 and 10 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747